Exhibit 10.33

 

AMENDMENT TO THE

CACI INTERNATIONAL INC 2006 STOCK INCENTIVE PLAN

 

Pursuant to the powers of amendment reserved under Section 14 of the CACI
International Inc 2006 Stock Incentive Plan (the “Plan”) as amended and restated
effective as of August 12, 2009, said Plan shall be and the same is hereby
amended by CACI International Inc (the “Employer”), effective as of June 23,
2010 as follows:

 

FIRST CHANGE

 

The definitions of Change in Control contained in Section 2, subparagraphs
(iii) and (iv), are hereby deleted in their entirety and replaced with the
following:

 

  (iii) the consummation of a merger or consolidation of the Company with any
other corporation or other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

 

  (iv) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

  (v) the approval by the stockholders of a complete liquidation of the Company.

 

SECOND CHANGE

 

The final sentence of Section 4(c) is hereby amended to read as follows:

 

Notwithstanding the forgoing limitation, such Award may provide for full vesting
upon death, Disability, retirement (on or after age 65) or a termination of
employment or service following a Change in Control.

 

THIRD CHANGE

 

Section 13(b) is hereby deleted in its entirety and replaced with the following:

 

(b) Change in Control. In the event of a Change in Control, the Committee shall
take such action as it deems appropriate and equitable to effectuate the
purposes of this Plan and to protect the Participants, which action may include,
without limitation, any one or more of the following to the extent permitted by
Section 409A of the Code and subject to the limitations of Section 4(c):
(i) acceleration or change of the exercise and/or expiration dates of any vested
or non-vested Award to require that exercise be made, if at all, prior to the
Change in Control; (ii) the cancellation of any vested or non-vested Award upon
payment to the holder of the fair value of the Award, as determined by the
Committee (which shall not to exceed the Fair Market Value of the Stock subject
to such Award as of the date of cancellation, less the aggregate exercise price,
if any, of the Award); and (iii) in any case where equity securities of another
entity are delivered in exchange for or with respect to Stock of the Company,
arrangements to have such other entity replace the Awards granted hereunder with
awards with respect to such other securities, with appropriate adjustments in
the number of shares subject to, and the exercise prices under, the Award.

 

Except as provided above, no Grant Agreement shall be issued that will provide
for automatic vesting upon a Change in Control, other than, in the discretion of
the Committee, accelerated vesting in the event of a termination of employment
following a change in control under such circumstances as the Committee deems
appropriate.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
23rd day of June, 2010.

 

CACI INTERNATIONAL INC By:   

/s/ Arnold D. Morse

 

 

2